COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  STATE OF TEXAS,                                 §             No. 08-20-00180-CR

                                Appellant,        §            Appeal from the 243rd

  v.                                              §            Judicial District Court

  RAMON P. ASTORGA, JR.,                          §           of El Paso County, Texas

                                Appellee.         §             (TC# 20190D06768)


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 27TH DAY OF OCTOBER, 2021.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.